        Case 19-01227-5-JNC              Doc 465 Filed 03/25/20 Entered 03/26/20 00:58:06                              Page 1 of 3
                                             United States Bankruptcy Court
                                          Eastern District of North Carolina
In re:                                                                                                     Case No. 19-01227-JNC
CAH Acquisition Company 16, LLC                                                                            Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0417-5                  User: admin                        Page 1 of 2                          Date Rcvd: Mar 23, 2020
                                      Form ID: van110                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 25, 2020.
db             +CAH Acquisition Company 16, LLC,   PO Box 955745,   Saint Louis, MO 63195-5745

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 25, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 22, 2020 at the address(es) listed below:
              Benjamin E.F.B. Waller    on behalf of Plaintiff Thomas W. Waldrep, Jr. bwaller@hendrenmalone.com,
               jgorman@hendrenmalone.com
              Benjamin E.F.B. Waller    on behalf of Trustee Thomas W. Waldrep, Jr. bwaller@hendrenmalone.com,
               jgorman@hendrenmalone.com
              Brian H. Smith    on behalf of Creditor   Complete Business Solutions Group, Inc.
               BRIAN.H.SMITH@FNF.COM
              Brian R. Anderson    on behalf of Health Care Ombudsman Suzanne Koenig
               branderson@foxrothschild.com, pwilliams@foxrothschild.com
              Brian R. Anderson    on behalf of Other Professional    SAK Management Services, LLC
               branderson@foxrothschild.com, pwilliams@foxrothschild.com
              Dennis M. Duffy    on behalf of Creditor   Department of Health and Human Services
               dennis.duffy@usdoj.gov, usance.bankruptcy@usdoj.gov
              James C. Lanik    on behalf of Trustee Thomas W. Waldrep, Jr. jlanik@waldrepllp.com,
               trustee@waldrepllp.com
              Jason L. Hendren    on behalf of Trustee Thomas W. Waldrep, Jr. jhendren@hendrenmalone.com,
               jgorman@hendrenmalone.com;ashave@hendrenmalone.com
              Jason L. Hendren    on behalf of Plaintiff Thomas W. Waldrep, Jr. jhendren@hendrenmalone.com,
               jgorman@hendrenmalone.com;ashave@hendrenmalone.com
              Jennifer B. Lyday    on behalf of Trustee Thomas W. Waldrep, Jr. notice@waldrepllp.com
              John Paul H. Cournoyer    on behalf of Interested Party    Rural Community Hospitals of America,
               LLC jpc@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Creditor Paul L. Nusbaum jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Creditor Steven F. White jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Creditor    Sun Finance, Inc. jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              Kirstin E. Gardner    on behalf of Bankruptcy Administrator    Bankruptcy Administrator
               kirstin_gardner@nceba.uscourts.gov,
               Tanya_aycock@nceba.uscourts.gov;lynn_tingen@nceba.uscourts.gov
              Marjorie K. Lynch    on behalf of Bankruptcy Administrator    Bankruptcy Administrator
               marjorie_lynch@nceba.uscourts.gov,
               lynn_tingen@nceba.uscourts.gov;karen_hayes@nceba.uscourts.gov;lesley_cavenaugh@nceba.uscourts.gov
               ;Tanya_aycock@nceba.uscourts.gov
              Nancy A. Peterman    on behalf of Health Care Ombudsman Suzanne Koenig petermann@gtlaw.com
              Paul A. Fanning    on behalf of Interested Party    Cohesive Healthcare Management and Consulting,
               LLC paf@wardandsmith.com,
               DocketCR@wardandsmith.com;blh@wardandsmith.com;nsf@wardandsmith.com;jscotten@wardandsmith.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 16, LLC
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rebecca F. Redwine    on behalf of Trustee Thomas W. Waldrep, Jr. rredwine@hendrenmalone.com,
               jgorman@hendrenmalone.com
     Case 19-01227-5-JNC         Doc 465 Filed 03/25/20 Entered 03/26/20 00:58:06              Page 2 of 3



District/off: 0417-5          User: admin                 Page 2 of 2                  Date Rcvd: Mar 23, 2020
                              Form ID: van110             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Rebecca F. Redwine    on behalf of Plaintiff Thomas W. Waldrep, Jr. rredwine@hendrenmalone.com,
               jgorman@hendrenmalone.com
              Ross A. Plourde    on behalf of Interested Party   Cohesive Healthcare Management and Consulting,
               LLC ross.plourde@mcafeetaft.com
              Thomas E. Austin, Jr.    on behalf of Creditor   Cigna HealthCare of North Carolina, Inc.
               taustin@taustinlaw.com
              Thomas E. Austin, Jr.    on behalf of Creditor   Cigna Health and Life Insurance Company
               taustin@taustinlaw.com
              Thomas W. Waldrep, Jr.    on behalf of Trustee Thomas W. Waldrep, Jr. notice@waldrepllp.com
              William P Janvier    on behalf of Interested Party   Boa Vida Foundation, Inc. bill@janvierlaw.com,
               samantha@janvierlaw.com;Stephanie@janvierlaw.com;june@janvierlaw.com;kelly@janvierlaw.com;kelly@j
               anvierlaw.com;R55537@notify.bestcase.com
              William Walt Pettit    on behalf of Creditor   Complete Business Solutions Group, Inc.
               walt.pettit@hutchenslawfirm.com, renee.copley@hutchenslawfirm.com
                                                                                             TOTAL: 27
 Case 19-01227-5-JNC                   Doc 465 Filed 03/25/20 Entered 03/26/20 00:58:06                Page 3 of 3
VAN−110 Order and Notice for Status Conference − Rev. 01/06/2016

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
CAH Acquisition Company 16, LLC                                    CASE NO.: 19−01227−5−JNC
( known aliases: Haskell County Community Hospital )
PO Box 955745                                                      DATE FILED: March 17, 2019
Saint Louis, MO 63195
                                                                   CHAPTER: 11
TaxID: 27−2472420




                                   ORDER AND NOTICE FOR STATUS CONFERENCE
THE PARTIES LISTED BELOW ARE HEREBY ORDERED to participate in a status conference by
telephone as indicated below:

DATE:        Thursday, March 26, 2020
TIME:        01:00 PM

to discuss the following issues:

Status Conference

The status conference will involve the following parties:

Judge Joseph N. Callaway
Jennifer Lyday/Jason Hendren/Thomas Waldrep
Kirsten Gardner/Marjorie Lynch
Any Interested Party

To join the conference call, please dial 1−888−273−3658, and enter the access code 3113071 # . If asked,
please do not join the conference call as the host, instead, press the # key and wait for the conference to
begin. The AT & T operator will ask you to state your name when the conference is about to begin.

DATED: March 22, 2020
                                                                      Joseph N. Callaway
                                                                      United States Bankruptcy Judge
